Citation Nr: 1453065	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-34 663	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hemorrhoids prior to November 1, 2009.  

2.  Entitlement to an initial rating in excess of 20 percent on and after November 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to February 1987 and from April 1989 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.  

The Board has recharacterized the issue on appeal to include the consideration of staged ratings due to action taken by the Agency of Original Jurisdiction ("AOJ").  The creation of staged ratings will be discussed in greater detail below.  

In a June 2012 remand, the Board remanded the issues of entitlement to service connection for irritable bowel syndrome ("IBS") and entitlement to service connection for an acquired psychiatric disorder to issue a Statement of the Case.  This was not accomplished.  However, the issues have been granted in full.  A remand to issue a Statement of the Case with respect to these issues is not necessary.  

In May 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 





FINDINGS OF FACT

1.  Prior to November 1, 2009, the evidence reflects pain and persistent bleeding, but does not reflect persistent bleeding and secondary anemia; or, fissures.    

2.  On and after November 1, 2009, the Veteran is in receipt of the maximum disability rating of 20 percent for hemorrhoids, external or internal.  


CONCLUSIONS OF LAW

1.  Prior to November 1, 2009, the criteria for an initial disability rating of 10 percent, and no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7336 (2014).

2.  On and after November 1, 2009, the criteria for an initial disability rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue on appeal arose from a claim for service connection that the Veteran filed in association with his participation in VA's Benefits Delivery at Discharge ("BDD") Program.  In a signed April 2007 response form, the Veteran acknowledged receiving notice and that he had no other information or evidence to give VA to substantiate his claim.   

Further, in this case, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Once a notice of disagreement ("NOD") has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case ("SOC") described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  The notification requirements have been met.

As to the duty to assist, the identified VA medical treatment records are associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Updated VA medical treatment records were obtained in accordance with the Board's prior remand.  The record reflects that the Veteran filed a claim for disability benefits with the Social Security Administration ("SSA").  A November 2008 response from the SSA indicated that there were no medical records available.  It does not appear that the Veteran was notified of the unavailability of the records.  However, such an error is not prejudicial to the Veteran.  The SSA inquiry indicated that the date of initial entitlement was February 1974 and the date of suspension or term was September 1980.  The inquiry noted that the claim was denied.  The claim was denied many years prior to the grant of service connection for hemorrhoids in 2007 and there is no indication that the Veteran currently receives disability benefits from the SSA or that he has filed another claim.  As a result, the records would not be relevant to the issue as to the current severity and manifestations of the hemorrhoids from the grant of service connection in 2007.  No further action is required.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  

The Veteran was provided VA examinations with respect to his service-connected hemorrhoids.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  The reports reflect examinations of the Veteran, contain the manifestations of the Veteran's disability, and provide the relevant information to rate the disability.  In addition, the Board finds that the May 2013 VA examination complied with the Board's June 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner indicated that the Veteran's hemorrhoids were mild/moderate, there was no excessive redundant tissue, no anemia, and no fissures.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Legal Criteria and Analysis

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In this case, an August 2007 rating decision granted service connection for hemorrhoids.  An initial noncompensable rating was assigned effective August 1, 2007 under Diagnostic Code 7336.  In addition, the rating decision granted service connection for status post removal of colon polyps (x2) with an initial noncompensable rating effective August 1, 2007, under Diagnostic Code 7344.  The Veteran is also service-connected for irritable bowel syndrome pursuant to Diagnostic Code 7319, which pertains to diarrhea, abdominal distress, and constipation.

Diagnostic Code 7336 provides a 10 percent rating for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 20 percent rating is for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

In an August 2008 rating decision, service connection for adenocarcimona in situ in a tubular adenomatous polyp of the large intestine with status post colonoscopy was increased to 100 percent effective August 1, 2007 under Diagnostic Code 7343.  In an August 2009 rating decision, the rating for adenocarcinoma in situ in a tubular adenomatous polyp of the large intestine with status post colonoscopy was reduced to 20 percent, effective November 1, 2009.  A 20 percent rating was assigned under Diagnostic Codes 7443-7336.  Thus, the Veteran's adenocarcinoma in situ in a tubular adenomatous polyp of the large intestine was rated as 20 percent disabling under Diagnostic Code 7336-pertaining to hemorrhoids.  

As the Veteran is currently receiving a 20 percent disability rating under Diagnostic Code 7336 for his service-connected adenocarcinoma in situ in a tubular adenomatous polyp of the large intestine with status post colonoscopy, he cannot receive another separate rating under Diagnostic Code 7336 for his service-connected hemorrhoids.  Diagnostic Code 7336 specifically pertains to hemorrhoids.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Thus, the Board must review the issue on appeal and determine whether the Veteran's service-connected hemorrhoids warrant a compensable rating prior to November 1, 2009 and whether the hemorrhoids warrant a rating in excess of 20 percent on and after November 1, 2009.  

The VA medical treatment records reflect complaints of rectal bleeding and assessments of internal hemorrhoids.  The Veteran complained of abdominal bloating and pain.  He reported fecal urgency and rectal bleeding that occurred several times per week.  VA treatment records dated in March 2008 and May 2008 indicated rectal bleeding three to four times per week.  There were no external hemorrhoids found on examination.  A July 2008 cystoscopy reflected questionable bleeding secondary to small irritated hemorrhoids.  

The Veteran was provided a general VA medical examination in May 2007.  He reported bowel digestive gastroenteritis problems.  He stated that the onset of symptoms was in 2006.  Upon awakening in the morning, he noted multiple stools of all types of consistency and color.  Occasionally, there was blood present.  He received no specific diagnosis.  He underwent a colonoscopy on March 14, 2007, during which, two polyps were identified and removed.  The rectal examination was deferred.  The report reflected a diagnosis of "Bowel digestive gastroenteritis problems diagnosed as subjective symptoms without a current diagnosis."  

A December 2008 examination for the status post adenocarcinoma in situ of a tubular adenomatous polyp of the large intestine reflected the Veteran's reports of gastro/rectal problems.  He stated that he continuously bled from the rectum, had uncontrolled releases, stomach pain, "butt pain," and was tired.  The examiner noted that the Veteran had residual rectal bleeding, which caused soiled clothing.  

In a May 2008 statement, the Veteran reported that he had rectal bleeding and digestive problems.  He reported that he had to be near a bathroom at all times and carry a change of clothes for occasional uncontrolled bowel releases.  

In July 2009, the Veteran testified before a DRO and stated that he experienced hemorrhoids and bleeding.  

The Veteran was provided a VA medical examination for intestines (large and small) in August 2009.  He stated that he had incontinence of bleeding multiple times per week, loss of stool two to three times a month, sometimes it was leakage and sometimes a complete loss of stool without a warning.  He reported cramping, bloating, gas, and lower abdominal discomfort.  There was a history of diarrhea and intestinal pain of the right lower quadrant, characterized as moderate to severe.  He had symptoms of bloating, flatulence, fatigue, alternating diarrhea, and constipation.  The examiner noted that the Veteran was quite emotional during the interview and cried often discussing the emotional aspect and embarrassment of his bowel symptoms.  The examiner listed a diagnosis of "chronic diarrhea with fecal incontinence."  The Veteran was also provided a VA examination of the rectum and anus.  The Veteran reported that his hemorrhoids began during his period of active service.  He reported that he had hemorrhoids approximately four to five times per week, had a lot of itching, and experienced blood with most bowel movements.  He stated that:  "Sometimes like I have a pole up my butt, sometimes like I am sitting on needles, sometimes I walk funny because of it."  The Veteran reported persistent rectal bleeding and occasional rectal prolapse.  He stated that he had anal itching, burning, diarrhea, difficulty passing stool, pain, and tenesmus.  There were no signs of anemia.  It was noted that the Veteran had a history of fecal incontinence, that was moderate.  He had occasional involuntary bowel movements one to three times per month.  He did not want to wear pads and just changed his clothes.  He declined a rectal examination because the examiner was female.  The examiner copied a prior record dated in July 2008 that indicated no external hemorrhoids and no blood.  The examiner stated that there were effects on usual daily activities to include mild effect on chores, bathing, dressing, and grooming, moderate effects on shopping, recreation, and traveling, and severe effects on exercise, sports, and toileting.  He was currently in school and worried about bleeding, had pain with prolonged sitting, and was sometimes embarrassed about his condition.  The examiner noted that the Veteran was diagnosed with hemorrhoids.  Thereafter, the examiner noted that the Veteran did not have a definitive diagnosis of IBS, but had chronic diarrhea with fecal incontinence.  

The Veteran was provided a VA examination in May 2013.  The examiner indicated that the Veteran had internal or external hemorrhoids and did not check the corresponding boxes to indicate anal/perianal fistula; rectal stricture; impairment of rectal sphincter control; rectal prolapse, or pruritus ani.  In fact, the May 2013 VA examiner noted that the loss of sphincter control was not a result of a hemorrhoids problem involving the anus, but was due to his irritable bowel syndrome.  The examiner indicated that the hemorrhoids were mild or moderate with no bleeding noted and no evidence of redundant tissue.  There were no fissures and no evidence of anemia.  The examiner noted that the Veteran had impairment of rectal sphincter control with occasional involuntary bowel movements.  The examiner indicated that the hemorrhoids did not impact the Veteran's ability to work.

In considering the evidence of record under the laws and regulations as set forth above, prior to November 1, 2009, the Board concludes that the Veteran is entitled to an initial 10 percent rating, but no higher.  While the evidence does not reflect an assessment of large or thrombotic hemorrhoids prior to November 1, 2009, the VA examination reports prior to that date do not include assessments as to whether the hemorrhoids were large or thrombotic.  As noted above, the Veteran declined a rectal examination in August 2009 because the examiner was female and the Veteran was uncomfortable.  Due to the reports of pain, bleeding, discomfort and frequent recurrences of hemorrhoids, the Board finds that the Veteran's hemorrhoid disability is of a greater severity than provided for by the 0 percent rating for mild/moderate hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  As a result, the Board will resolve any doubt in favor of the Veteran and grant an initial rating of 10 percent prior to November 1, 2009.  However, a rating of 20 percent is not warranted prior to November 1, 2009.  The evidence reflects persistent bleeding; however, there is no evidence of anemia or fissures.  Id.  

With respect to the period on appeal on and after November 1, 2009, the Veteran is in receipt of the maximum disability rating of 20 percent available under Diagnostic Code 7336.  A rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board considered whether the manifestations of the Veteran's hemorrhoids warrant a separate or higher rating under other relevant diagnostic codes at any time during the appeal period.  The evidence does not reflect stricture of the rectum or anus, or; ano, fistula.  Separate or higher ratings under these diagnostic codes are not warranted.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7335.  There is evidence of occasional rectal prolapse noted on examination in August 2009 and evidence of fecal incontinence/leakage.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7334.  However, the Board finds that a separate or higher rating is not warranted under these codes.  The August 2009 VA examiner noted occasional rectal prolapse and fecal incontinence of a moderate degree.  The examiner did not identify whether the manifestations were due to the Veteran's service-connected hemorrhoids.  However, the examiner listed a diagnosis of chronic diarrhea with fecal incontinence.  Subsequently, the May 2013 VA examiner explained that the loss of sphincter control, which encompasses both involuntary bowel movements and leakage, see Diagnostic Code 7332, is due to the Veteran's service-connected IBS, not his hemorrhoids.  The Board attributes great value to the examiner's statement as the examiner reviewed the claims folder, has medical expertise, and examined the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As a result, a higher/separate rating is not warranted under Diagnostic Codes 7332 or 7334.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent prior to November 1, 2009 and the evidence is against the claim for an initial rating in excess of 20 percent on and after November 1, 2009.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Veteran's service-connected hemorrhoids are evaluated as a disability of the digestive system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114, Diagnostic Code 7336.  Even if the criteria were inadequate, the Board finds that the record does not reflect governing norms.  There is no evidence of frequent hospitalization.  In addition, the VA examiners indicated that the Veteran's service-connected hemorrhoids did not impact the Veteran's ability to work.  As a result, the probative evidence does not reflect marked interference with employment.  The Board finds the Veteran is not entitled to referral for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to November 1, 2009, entitlement to an initial rating of 10 percent, but no higher, for service-connected hemorrhoids, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

On and after November 1, 2009, entitlement to an initial rating in excess of 20 percent for service-connected hemorrhoids is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


